Holt, J.,
dissenting.
If the plaintiff was guilty of negligence which contributed to his hurt, he cannot recover—certainly he should not.
Monument avenue is 100 feet, four inches, wide from curb to curb. In it there is a driveway for east and west bound traffic, each thirty-two feet, three inches wide, separated by a grass plot thirty-five feet, ten inches, wide in the center. Lafayette street is forty feet wide.
All quotations are from Wright’s testimony. He tells us of the manner of his approach to Lafayette street:
“Q. Your best estimate of the speed at which you were going up to the time of the accident was you were going twenty or twenty-five miles an hour?
“A. I should say that was approximately the speed— between twenty and twenty-five.
“Q. When did you first slow down?
“A. On approaching the entrance to give myself a chance to look to the left. That is approximately.
“Q. Just approximately—a half or quarter or third of a block?
*453“A. I slowed down as far as from here across the room.
“Q. Would you say that is about fifty feet?
“A. I imagine so.”
This cautious approach was made “to give myself a chance to look to the left.”
He did look to the left. This is what he saw:
“I saw this street car on the opposite corner, on the south corner, I believe you would say.”
These are his statements of what then followed:
“Q. As you approached Lafayette street, tell the jury what occurred and what you saw?
“A. As I approached Lafayette street, I saw this street car on the opposite corner, on the south corner, I believe you would say. Isn’t it? I tightened down on my brakes a little bit on approaching the entrance, looked down Lafayette street to make sure there were no automobiles crossing. I saw that I had plenty of time to clear the street car, so I proceeded on, and I looked around again, and the street car was coming down on me, apparently at a pretty good rate of speed. I saw that I was in a close place, something had to be done quick. I was too close to the street car to stop, so the only thing for me to do would naturally have been to swerve my car a little bit to the right to avoid the car striking me.”
«Y. M. Jf. .»£. TO TO TO TO TO TO
“Q. As you proceeded on up west on Monument avenue, did you or not see the street car crossing the eastbound driveway on Monument avenue?
“A. It was moving along at apparently a slow rate of speed.”
“Q. What did you do then?
“A. I proceeded on under the assumption that I had ample time to cross.
“Q. Did you look to the left again after that?
“A. Yes, sir. After looking to my right I looked to my left again.
“Q. What' did you see then?
*454“A. Saw the electric car bearing down on me.
“Q. Now, then, when you reached Lafayette street (I mean reached the curb line extended on Lafayette street) where was the street car?
“A. The street car was moving off slowly between the grass plot and the curb.
“Q. Which curb ?
“A. Left-hand curb.
“Q. Do you mean the south curb?
“A. Yes, sir.”
Later he said that the car, as it crossed the eastbound driveway, was moving “at a reasonable rate of speed.” To clear up any confusion, the court made this statement:
“He said he saw the car on the south side of Monument avenue, then he looked to the right in Lafayette street and then looked to the left and saw the car.
“Witness: That is right.
“By Mr. Moss:
“Q. Do you know at what speed was the street car going when you looked the second time? Was it going slow or fast?
“A. Going pretty fast the last time.”
All of this was on direct examination. This appears in his cross examination:
“Q. How far away from you was the street car when you looked back to the left and saw it?
“A. When I looked back the street car was a very short distance from me then.
“Q. Approximate it?
“A. Probably ten or fifteen feet.
“Q. It was then that you swerved to the right?
“A. Yes, sir.”
As bearing upon distances, Wright tells us that when he first saw the street car, it was by the south corner of Monument avenue and Lafayette street, and when he ceased to observe it upon that occasion, he tells what the situation then was:
*455“Q. Mr. Wright, did I understand you to say that this street car was coining across the eastbound driveway of Monument apparently at a slow rate of speed?
“A. Yes, sir, at a reasonably slow rate of speed.”
This was his last statement on direct, examination upon this subject.
The car itself was forty feet long. These driveways on Monument avenue are each thirty-two feet, three inches, wide; the grass plot is thirty-five feet wide. It is fair to assume that half of this car was across the south track of the avenue for it had traveled from the corner and “was coming -across the eastbound driveway.” The evidence shows that the collision was about the center of the westbound driveway, which would indicate that the car was about sixty-seven feet from, the point-of collision when Wright last saw it during the period of his first observation. Counsel for the plaintiff in his brief gives us this view as to distances:
“The motorman, therefore, was not keeping a lookout ahead, and if he had, when he was at a point at least sixty (60') feet away, would have seen the plaintiff entering Lafayette street and going upon the tracks in time to have averted the accident.
“At the conclusion of the plaintiff’s case, no motion was made to strike the evidence of the plaintiff upon the ground either that the defendant was not guilty of negligence or that the plaintiff was guilty of contributory negligence, nor was such a motion made at the conclusion of all of the testimony. The verdict is not attacked because it is excessive.”
In considering evidence, even on a demurrer, we take the testimony of a witness as a whole, and where he makes a number of statements more or less confusing and then undertakes to clear up that uncertainty, we accept his final declaration as embodying what he really desires to be understood as saying. Moreover, on demurrer we usually accept final statements made on cross examination; otherwise no prudent lawyer would cross examine a witness at all, for he *456might make out a case in testifying in chief, admit on cross examination that he was all wrong, and yet recover.
It is plain from the testimony of this witness that he saw this street car but twice—on the first occasion, it was moving across the eastbound lane “at a reasonable rate of speed,” and on the second occasion, it was “probably ten or fifteen feet” away and going “pretty fast.” .
These facts present this problem: Can a man who sees a street car sixty or seventy feet away, moving at “a reasonably slow rate of speed,” undertake to cross its path without looking, “under the assumption that I (he) had ample time to cross,” and to rest secure under that assumption and not look again until too late?
Wright’s explanation is this: He tells us that he looked to the right for possible oncoming trafile- and continued to look until the street car was ten or fifteen feet away. There was no oncoming traffic, and there was nothing to confuse him. Had any come south on Lafayette street, it would, as a matter of fact, have been on its left side. He ignored .a danger presently imminent to search for one non-existent. The plain truth is that he thought he could beat this car to the crossing and paid no further attention to it until too late.
Street cars have to run upon their tracks—if they run at all. Automobiles are not thus limited.
Suppose Wright had been driving a heavy truck instead of a light passenger car and had injured some street car passenger? Could he be held guiltless?
Might not the passenger say to the truck driver:
“You knew that my car was coming; you knew that your course would lead you to cross its right of way, and you knew the possibilities of a collision, yet with all this before you, and with no other peril threatening, you deliberately looked away and continued to look away until it was too late. You were not merely heedless, not merely negligent but grossly negligent.”
By way of obiter, the court has said:
*457“There have been negligence cases clothed with so much doubt that even the justices of this court have differed as to whether negligence or contributory negligence was a law question to be decided by the court or one of fact for a jury. When such is the case, it is conclusive that it should go to the jury, for the justices must be presumed to be fair-minded men and if they differ, they honestly differ.”
If this be true, then in a case where the issue presented is in substance that now before us, it would be in the power of one justice to uphold a verdict which his six associates thought plainly wrong. His dissent would be conclusive. It is but another step to say that members of the jury are reasonable men, just as reasonable as we are, and that such, a difference of opinion between reasonable men should leave matters as they were.
For the foregoing reasons, I am compelled to dissent.
Eggleston, J., concurs in this dissent.